Name: 88/453/EEC: Council Decision of 30 June 1988 on the conclusion of a Protocol on financial and technical cooperation between the European Economic Community and the Kingdom of Morocco
 Type: Decision
 Subject Matter: European construction;  Africa;  cooperation policy
 Date Published: 1988-08-13

 Avis juridique important|31988D045388/453/EEC: Council Decision of 30 June 1988 on the conclusion of a Protocol on financial and technical cooperation between the European Economic Community and the Kingdom of Morocco Official Journal L 224 , 13/08/1988 P. 0032COUNCIL DECISIONof 30 June 1988on the conclusion of a Protocol on financial and technical cooperation between the European Economic Community and the Kingdom of Morocco(88/453/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community, and in particular Article 238 thereof,Having regard to the recommendation from the Commission,Having regard to the assent of the European Parliament (1),Whereas the Protocol on financial and technical cooperation between the European Economic Community and the Kingdom of Morocco should be approved,HAS DECIDED AS FOLLOWS: Article 1 The Protocol on financial and technical cooperation between the European Economic Community and the Kingdom of Morocco is hereby approved on behalf of the Community. The text of the Protocol is attached to this Decision. Article 2 The President of the Council shall give the notification provided for in Article 21 of the Protocol (2). Article 3 This Decision shall enter into force on the day following its publication in the Official Journal of the European Communities. Done at Luxembourg, 30 June 1988.For the Council The President Ch. SCHWARZ-SCHILLING (1) OJ No C 187, 18. 7. 1988. (2) The date of entry into force of the Protocol will be published in the Official Journal of the European Communities by the General Secretariat of the Council.